Citation Nr: 0202082	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  96-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals of a second total right knee 
arthroplasty, evaluated as 30 percent disabling.


(The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses is the subject of a separate 
Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded to 
the RO for evidentiary development in March 1998 and November 
1999.  


FINDING OF FACT

The veteran died on October [redacted], 2001, during the pendency of 
his appeal for an increased rating for post-operative 
residuals of a second total right knee arthroplasty.


CONCLUSION OF LAW

Because of the death of the veteran, his appeal of a claim 
for an increased rating for post-operative residuals of a 
second total right knee arthroplasty must be dismissed.  38 
C.F.R. § 20.1302 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

An Application for United States Flag for Burial Purposes, VA 
Form 21-2008, was received at the RO in November 2001.  The 
application showed that the veteran had died on October [redacted], 
2001.  The veteran's accredited representative in this case, 
submitted a statement in January 2002 that confirmed the 
veteran's death.  His death was also reported by his 
surviving spouse and was noted in regularly kept VA hospital 
records.

Unfortunately, the veteran's death came during the pendency 
of the appeal.  As a matter of law, veterans' claims for 
benefits under chapter 11 of title 38, United States Code, do 
not survive their deaths.  See, e.g., Richard ex rel. Richard 
v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998); Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
Consequently, the veteran's appeal must be dismissed.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2001).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

